 

 

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
SOUTHERN DISTRICT OF TEXAS

United States of America
Vv.

 

Case No. +: \2 Uaj UASt

Cesar Giovany CRUZ, YOB: 1996 (USA)

 

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge ar and belief.

 

~ Ont about thé date(s) of > 11/27/2018" * ‘inthe countyofStarr et iri'the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to
21 usc 841 Distribute and Possession with Intent to

Distribute Marijuana, approximately
137.000 kilograms, a schedule I
controlled substance.

This criminal complaint is based on these facts:

(See Attachment I).

a0

reContinued on the attached sheet. ,
Complainant's signature

«Matthew Dolengowski, DEA Special Agent
Printed name and title

 

  

Sworn to before me 4nd’ sign y pres

 
  

 

Date: 11/28/2018 — BY SOGA, <a
—— ge's signature

 
 

Alanis, US Magistrate Judge
Printed name and title

City and state: McAllen, Texas

 
Case 7:18-cr-02044 Document1 Filed in TXSD on 11/28/18 Page 2 of 2

ATTACHMENT I

. On November 27, 2018, at approximately 7:20 p.m., U.S. Border Patrol (USBP) Rio
Grande City agents were conducting line watch duties, when agents observed possible
narcotics smuggling activity near FM3167 in Rio Grande City, Texas. Agents
subsequently responded to the area and observed a dark blue Ford Explorer, displaying
Texas license plate GKP3732, drive north towards US Highway 83. As agents attempted
to approach the vehicle, it fled and rolled over multiple times before coming to a stop in
an open field. |

. Agents subsequently took the driver of the vehicle into custody, who was later identified
as Cesar CRUZ, and seized twenty-six (26) bundles of suspected marijuana from the blue
Ford Explorer.

. At the Rio Grande City USBP Station, agents processed the suspected marijuana, which
weighed approximately 137 kilograms (302 pounds).

. DEA Special Agents (SAs) Matthew Dolengowski and Danielle Martin conducted a post-
arrest interview of CRUZ. CRUZ was provided with Miranda Warnings and stated that
he understood his rights. CRUZ voluntarily agreed to speak with agents without having
an attorney present. |

. During the post-arrest interview, CRUZ stated that on November 27, 2018, two (2)
unknown individuals loaded the bundles of marijuana into the blue Ford and that CRUZ
was going to transport them to a location in Rio Grande City, TX. CRUZ stated that he
knew the bundles contained marijuana and that it is illegal to transport marijuana. CRUZ
stated that he was going to be paid $6,000.00 to transport the bundles of marijuana from
near the Rio Grande River to another location in Rio Grande City, Texas. CRUZ also
stated that he lost control of the vehicle and got in an accident while attempting to flee
from responding Border Patrol Agents.
